Opinion by
Mr. Justice Williams,
The questions presented by this record are ruled by Barnett’s *394Appeal, 46 Pa. 392. The will of James H. Hays was carefully jirepared. He gave to Mrs. Wylie, the appellant, as to his other daughters, an equitable life estate, limited to her sole and separate use, iir one eleventh part of his real estate. The legal title was distinctly given to his executors, who were also trustees for his daughters, upon a well defined trust which was to continue beyond the lives of the cestuis que trust. The estate was large, embracing more than a quarter of a million of dollars in personalty, and between two and three millions in real estate. Much of the real estate consisted of coal lands. His two sons, whom he named as executors, had been associated with him in his coal operations, and knew the general plan upon which his purchases had been conducted, and the relations of the several tracts to each other. To afford his executors time to make themselves familiar with the situation of all his investments and arrange for the division of his estate to the best advantage for all his children, he directed that the estate should be kept together for ten years after his death, during which time his executors were to collect the income from both real and personal estate, divide it into eleven parts and pay to the distributees named in his will. This they were directed to pay in these words, “ The net annual income and profits shall be divided into eleven shares and distributed in absolute property.” Each of the daughters was to receive one share, which was to be paid her “for her sole and separate use, and shall be paid into their own hands respectively upon their own sole and separate receipt therefor.” These words are apt and appropriate for the creation of a sole and separate use trust for each of the daughters in the income from the undivided estate, and are substantially repeated as to the shares of each in the estate after its division at the end of ten years. The executors were directed to hold the shares of the daughters after the division, upon the same trust, and with the same power of control as they held the estate before division, pay over to each the net income derived from the share allotted to her during her life, for her separate use, and upon her sole and separate receipt, just as the income from the undivided estate was to be paid. The duration of the trust so created was for the life of each of the cestuis que trust and the minority of the children she might leave to survive her. The duties of the trustees were not dry and technical, but ac*395tive and continuous; involving the entire business management and direction of the shares of each of the six daughters. The will gave them a negative upon the action of the trustees in the one case of a proposed sale of any part of the real estate included in the share of either of the daughters. She could say when such a sale was proposed to her, “No, I do not wish this piece of real estate sold,” and the power of the trustees to sell was thereby at an end. The appellant lays great stress upon the words used by the testator in directing the division of his estate after the end of ten years. He says, that at the end of that time he wishes “a complete partition to be made of all his estate into eleven parts.” This means a division from which nothing shall be omitted. He wished the division complete in the sense of including all that he left behind him. It was not a direction that the partition should be conducted with a view to vest a title in fee simple in each of his children discharged from the trust. He gave his daughters a title which he defined with great care. It was a life estate, the legal title to which was placed in trustees upon an active trust created for the sole and separate use of each of them during life, with a limitation of the fee after their death. This was evidently the view entertained by the orphans’ court, and amply justified the dismissal of appellant’s petition.
The assignments of error are overruled and the decree is affirmed.